ORDER

PER CURIAM:
William Clark appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Mr. Clark had pled guilty to one count of second-degree trafficking, one count of second-degree murder, and one count of armed criminal action. The court imposed sentences of fifteen years, thirty years, and fifteen years, respectively. The thirty-year sentence is to run concurrently with one of the fifteen-year sentences and consecutively to the other, so Mr. Clark’s total term of imprisonment is forty-five years. On appeal, Mr. Clark claims that his guilty plea was not knowingly, voluntarily, and intelligently made because his plea counsel misled him to believe that if he pled guilty, the trial court would sentence him to a total term of only twenty years’ imprisonment. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).